Citation Nr: 1547154	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES


1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety for the period prior to April 17, 2014.

2.  Entitlement to a rating in excess of 50 percent for PTSD with anxiety for the period beginning April 17, 2014.

3. Entitlement to a rating in excess of 50 percent for bilateral hearing loss for the period from January 9, 2012, to October 21, 2014, and 60 percent thereafter.  

4. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to September 1945.  He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and December 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed claims for increased ratings for his hearing loss and PTSD in January 2012, and these claims were granted in part in the March 2012 rating decision.  The Veteran then filed a TDIU claim in May 2012.  That claim and his increased rating claims were denied in the December 2012 rating decision.  In his November 2013 substantive appeal, the Veteran requested a Board hearing; however, in a February 2014 written statement, he withdrew the hearing request. 

In the Board's prior decision, issued in May 2014, it noted that a supplemental statement of the case (SSOC) was issued in November 2013, and that additional evidence, including a March 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, was received without a waiver of RO consideration.  An August 2014 rating decision granted entitlement to an aid and attendance allowance for the Veteran's wife, who since passed away, and denied entitlement to special monthly compensation based on aid and attendance/housebound.  A timely notice of disagreement as to the latter was not submitted.  

The Board's earlier decision remanded the issue of the Veteran's entitlement to an increased rating for bilateral hearing loss for, inter alia, a new examination.  That examination was conducted on October 22, 2014, and a December 2015 rating decision increased the rating for the Veteran's hearing loss to 60 percent, effective the date of the October 2014 examination.  

The Veteran was hospitalized for a psychiatric disability from April 17, 2014, to May 6, 2014.  While the Veteran has provided some records this period, there is insufficient information for rating purposes.  Accordingly, the Board is addressing the Veteran's claim for an increased rating for PTSD with anxiety as two separate periods (prior to and from April 17, 2014).  The issue of entitlement to a rating in excess of 50 percent for PTSD with anxiety for the period beginning April 17, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 14, 2014, the bilateral hearing loss was characterized by Level VIII hearing impairment in the right ear, and Level IX hearing impairment in the left ear.

2.  Beginning January 14, 2014, the Veteran's service-connected bilateral hearing loss has been characterized by Level IX hearing impairment in each ear.

3.  For the period prior to April 17, 2014, the symptoms of PTSD with anxiety have resulted in occupational and social impairment with reduced reliability and productivity.

4.  The Veteran is service-connected for PTSD with anxiety, with a current rating of 50 percent, and bilateral hearing loss at 50 percent disabling for the period prior to January 14, 2014, and at 60 percent for bilateral hearing loss thereafter.  

5.  Prior to January 14, 2014, the Veteran's service-connected PTSD with anxiety and bilateral hearing loss did not prevent him from securing and maintaining substantially gainful employment.  

6.  Resolving all doubt in the Veteran's favor, beginning January 14, 2014, he is unable to secure and maintain substantially gainful employment due to the effects of his service-connected PTSD with anxiety and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  For the period prior to January 14, 2014, the criteria for entitlement to a disability rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  Beginning January 14, 2014, the criteria for entitlement to a disability rating of 60 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  For the period prior to April 17, 2014, the Veteran's PTSD with anxiety does not meet the criteria for a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for entitlement to a TDIU are not met for the period prior to January 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2014).

5.  The criteria for entitlement to a TDIU are met for the period beginning January 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties to notify and assist the Veteran in this case.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in January 2012 of the evidence and information necessary to substantiate his increased rating claim.  This letter also advised the Veteran of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  This includes the Veteran's VA treatment records.  The Veteran was afforded VA audiology and mental health examinations in February 2012, and an audiology examination in October 2014.  The VA examinations are fully adequate for the purposes of adjudication.  They include a review of the record, interview, clinical findings, and discussion of the severity of the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There was also substantial compliance with the Board's May 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The requested audiology examination was performed in October 2014, and it included review of the Veteran's claims file and discussed how the Veteran's service connected bilateral hearing loss impacts his ability to engage in substantially gainful employment.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the award is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. §3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).  Here, there is insufficient evidence that the Veteran's bilateral hearing loss and PTSD with anxiety increased in severity within one year of his January 2012 claim.  As discussed below, a private audiology report from March 2011 is not suitable for rating purposes, as there is no evidence it used Maryland CNC scores.

The Veteran was first granted service connection for a mental health disability, anxiety, in a September 2010 rating decision, and assigned a 10 percent rating.  An earlier April 2009 rating decision granted service connection for bilateral hearing loss, assigning a 40 percent rating.  Notices of disagreement were not sent by the Veteran, and new and material evidence was not received within one year of either decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the March 2012 rating decision is the correct decision on appeal.  

A.  Increased rating for bilateral hearing loss

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, with that numeral then being elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

The Veteran had his first VA audiology examination in February 2012.  He stated that he frequently asks people to repeat themselves, has trouble hearing at church and in crowds and with background noise, and has difficulty understanding conversation and with television.  


The following puretone thresholds and speech recognition scores were documented:




HERTZ



1000
2000
3000
4000
Average
CNC
RIGHT
70
65
75
80
72.5
54
LEFT
70
80
75
80
76.25
42

These audiology findings show Level VIII hearing acuity in the right ear and Level IX hearing acuity in the left ear under Table VI.  Under Table VII, this warrants a 50 percent disability rating.  There is an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a), inasmuch as the puretone threshold at each frequency is 55 decibels or higher.  However, this does not alter his disability rating.  

The Veteran underwent a VA audiology assessment on January 14, 2014.  The following puretone thresholds and speech recognition scores were documented:




HERTZ



1000
2000
3000
4000
Average
CNC
RIGHT
70
70
75
85
75
44
LEFT
70
80
75
80
76.25
40

These audiology findings show Level IX hearing acuity in each ear.  Under Table VII, this warrants a 60 percent disability rating.  There is an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a), inasmuch as the puretone threshold at each frequency is 55 decibels or higher.  However, this does not alter his disability rating.  The Veteran is accordingly entitled to a 60 percent rating as of the January 2014 assessment.  


The Veteran's most recent VA examination was in October 2014.  It was stated that his hearing loss causes significant communication problems.  He may experience difficulty hearing in adverse listening situations, speech when not face-to-face, and high-pitched alerting sounds.  The following puretone thresholds and speech recognition scores were documented:




HERTZ



1000
2000
3000
4000
Average
CNC
RIGHT
65
65
70
80
70
42
LEFT
75
85
85
75
80
40

These audiology findings show Level IX hearing acuity in each ear under Table VI.  Under Table VII, this warrants the Veteran's current 60 percent disability rating.  There is an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a), inasmuch as the puretone threshold at each frequency is 55 decibels or higher.  However, this does not alter his disability rating.  

In sum, the Veteran is entitled to a 60 percent disability rating as of January 14, 2014.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  The Board has considered a private audiology report from March 2011, which is within one year prior to the filing of the Veteran's claim.  However, it is unsuitable for rating purposes.  That examination did not detail whether Maryland CNC scores were used and, because it is not from VA, such use cannot be presumed.  Rather, it refers to speech discrimination scores.  Moreover, the speech discrimination scores are not consistent with the overall evidence of record; the private report shows that the speech discrimination in the right ear is far worse than the left ear.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein under any alternate code.  See Schafrath, 1 Vet. App. at 593.  The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the 

symptoms discussed by the Veteran, such as having trouble hearing at church and in crowds and with background noise, and when in high pitch situations or when not face to face, and with difficulty understanding conversations and television, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran's TDIU application shows that he stopped working in the 1980's, and there is no evidence that this was due to hearing difficulties.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against an increased rating other than what has already been allowed.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.

B.  Entitlement to a rating in excess of 50 percent for PTSD with anxiety for the period prior to April 17, 2014

The RO has evaluated the Veteran's PTSD with anxiety under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).

Upon careful consideration, the Veteran is not entitled to a rating in excess of 50 percent for the period prior to April 17, 2014, as his records demonstrate occupational and social impairment with reduced reliability and productivity due to impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.  

Specifically, at his February 2012 examination, the Veteran was diagnosed with chronic PTSD.  He had been married to his wife for 73 years.  He reported nightmares 2-3 times per month, with sadness and depression.  He played pinochle once per week, and goes to the VFW occasionally.  He rarely goes to restaurants, and prefers uncrowded ones.  His judgment was diminished by anxiety leading to depression.  He had an anxious mood, nervous affect, and clear speech.  The examiner stated that he has periods of difficulty performing social and occupational tasks.  Intrusive thoughts, sleep disturbances, and hypervigilance were also noted.  He was assigned a GAF score of 64.  The Veteran also reported nightmares in June 2012 and April 2013 statements.  A rating in excess of 50 percent is not warranted, as there is no evidence of such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  With regards to the latter, the Veteran did socialize with others and had been married to his wife for over 70 years.  His GAF score of 64 also shows mild symptoms or some difficultly in social and occupational functioning, but general functioning pretty well with meaningful personal relationships.  DSM-IV at 46.  

In summary, the frequency and severity of the Veteran's psychological symptoms do not most nearly approximate a rating in excess of 50 percent for PTSD for the period prior to April 17, 2014.  See 38 C.F.R. § 4.7.  

In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for PTSD under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above.  Specifically, he has depression, anxiety, sleep disturbances, and intrusive thoughts, which are contemplated by the rating criteria.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 50 percent for the period prior to April 17, 2014.  As such, the benefit of the doubt doctrine does not apply. 38 C.F.R. § 4.3.


C.  Entitlement to a TDIU

As discussed below, the Board is remanding the Veteran's claim for an increased rating for his PTSD with anxiety for the period beginning April 17, 2014.  However, given the Veteran's advanced age, the Board will consider the Veteran's entitlement to a TDIU for the entire period on appeal.

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  From January 9, 2009, to January 13, 2014, the Veteran has been rated at 50 percent for his PTSD with anxiety, and 50 percent for bilateral hearing loss, with a combined rating of 80 percent.  The Veteran's combined disability rating did not change when his rating for bilateral hearing loss was increased to 60 percent as of January 14, 2014.  

The Veteran filed his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in May 2012.  His highest level of education was four years of high school, and has no other education or training.  He most recently worked for Carefree Awnings as a salesman, from 1975 to 1981, when he retired.  According to his February 2012 VA mental health examination, prior to his employment at Carefree Awnings, he worked for 21 years doing route sales, home deliveries, and working as a branch manager for Jewell T stores.  

The Board finds that the Veteran is not entitled to a TDIU for the period prior to January 14, 2014.  VA examiners from this period opined that the Veteran's service connected disabilities do not render him unemployable.  A September 2010 audiology addendum stated that the Veteran's impaired hearing should not preclude his ability to perform physical and sedentary employment.  The examiner noted that the Veteran's degree of bilateral sensorineural hearing loss can cause significant communication problems.  He may have trouble working well in very noisy environments, and in environments which required him to use non face-to-face communications equipment, or in jobs which required a great deal of attention to high pitched sounds, such as monitoring medical equipment or other alerting signals.  However, this did not preclude gainful employment, as she explained that conventional binaural amplification and compensatory listening strategies can provide hearing benefit by improving signal to noise ratio, improve communication ability, make soft sounds audible, and increase awareness of the environment.  With regards to the Veteran's PTSD with anxiety, a different examiner stated that the Veteran's employability may be affected by his post-traumatic stress disorder, but is not prevented by his post-traumatic stress disorder.  His post-traumatic stress disorder has an effect on his social comfort, ability to deal with conflict or crowded situations, frustration tolerance, and anxiety.  This may interfere with some employment situations, but in and of itself is not severe enough to totally prevent employment.  When considering both opinions as a whole, it clear that the Veteran's service connected disabilities, while interfering with his ability to obtain gainful employment, do not render him wholly unemployable.  The Veteran has not provided evidence to the contrary, and the Board assigns probative value to the above VA examinations.  

However, resolving all doubt in the Veteran's favor, the Board finds that there is sufficient evidence that his bilateral hearing loss and PTSD with anxiety solely renders him unemployable as of January 14, 2014.  The examiner at the October 2014 audiology examination, the first examination conducted after the Veteran's hearing loss became 60 percent disabling, stated that the Veteran's hearing loss impacts the ordinary conditions of daily life, his including ability to work, as his degree of bilateral hearing loss can cause significant communication problems.  She concluded that Veteran may experience difficulty hearing in adverse listening situations, speech when not face-to-face, and high-pitched alerting sounds.  These problems provide large barriers to both physical and sedentary employment opportunities.  When considering the Veteran's PTSD, which limits his ability to work in an office setting with other people, the Veteran is unable to maintain substantially gainful employment, when all doubt is resolved in the Veteran's favor.  Accordingly, the Veteran's service connected disabilities render him unemployable and a TDIU is established as of January 14, 2014.  


ORDER

A rating in excess of 50 percent for bilateral hearing loss is denied for the period prior to January 14, 2014.  

Effective January 14, 2014, a rating of 60 percent, but no higher, is allowed for bilateral hearing loss.

Entitlement to a rating in excess of 50 percent for PTSD with anxiety is denied for the period prior to April 17, 2014.  

Entitlement to a TDIU is denied for the period prior to January 14, 2014.  

Effective January 14, 2014, entitlement to a TDIU is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Records provided by the Veteran's representative show that he was hospitalized for mental health purposes at Girard Medical Center from April 17, 2014, to May 6, 2014.  However, only 9 pages of records have been provided from this period, and they appear to be incomplete; page 5 of the Veteran's initial screening is missing, and there should be much more records for a hospitalization of that length.  It is necessary to obtain any outstanding records in order to fully adjudicate the Veteran's claim, as the few records provided are in conflict as to why he was hospitalized.  A history and physical record lists a chief complaint of PTSD.  In addition, the initial screening contains a diagnostic impression of major depression and PTSD.  However, a psychiatric assessment from the Veteran's hospitalization diagnosed the Veteran with vascular dementia with mood disturbance.  As the Veteran is not service connected for the latter ailment, the full record of his hospitalization needs to be obtained by VA in order to clarify the circumstances of the Veteran's hospitalization.  Any outstanding VA records should also be obtained; the most recent ones, available on VBMS, are from July 11, 2014.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining and necessary authorizations, request any outstanding treatment records related to the Veteran's mental health, to specifically include records from the Girard Medical Center and VA records for the period after July 11, 2014.  

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


